COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 RENE RAYOS,                                                  No. 08-13-00347-CV
                                                 §
                        Appellant,                                Appeal from
                                                 §
 v.                                                           393rd District Court
                                                 §
 DALLAS AREA RAPID TRANSIT,                                 of Denton County, Texas
                                                 §
                        Appellee.                            (TC # 2011-60285-393)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.